Title: From Thomas Jefferson to Robert Morris, [1 February 1784]
From: Jefferson, Thomas
To: Morris, Robert


        
          Sir
          [1 February 1784]
        
        A grand Committee of Congress is now engaged in preparing estimates of the necessary federal expenses of the present year from the first to the last day of it inclusive and of the articles of interest on the public debts foreign and domestic which call indispensably for immediate provision while the impost proposed  ultimately for their discharge shall be on it’s passage through the states; these estimates are to lead to a new requisition of money from the states, but the committee have hopes that this new requisition may be lessened if not altogether dispensed with provided a full compliance can be obtained with the former requisitions of November 2. 1781 for 8. millions of dollars and of October 16. 1782 for 2. millions of dollars. They suppose that the requisition of 8. millions was greater than all the objects of it did in event require. They suppose further that some of these objects have been transferred to other funds. Of course there will be a surplus remaining after all the demands paid and paiable out of this fund. In like manner [2]Ms. having been part of 6 millns. estimated on a war establishment and peace taking place immediately after, they expect a surplus may remain on this also after all payments made and to be made out of it. These surplusses which will be reached by no former appropriation and which are therefore fairly open to be newly appropriated they ask of you to estimate according to the best of your information that they may see how far an enforcement of them will go towards supplying the demands of the current year: but that they may know how to call on the several states to pay up their deficiencies, it will be necessary also for you to inform them what proportion of these requisitions had been paid up by each state to the 1st. day of January 1784.
        Another object claimed the attention of the Committee. By a vote of Sep. 4. 1782. 1,200,000 Dollars were required from the states for the special purpose of paying interest, with a permission to them to pay first out of their quotas the interest on loan office certificates and other liquidated debts, loaned or contracted in their own states, so that the balance only was to be remitted to the Continental Treasury. Have any such balances been remitted, or have you any information how far the several states have proceeded to comply with this requisition by payment of interest within their own state?
        A former committee had been appointed to revise the civil list and to adapt it to the change of circumstances which peace has induced. They have gone through that work and reported except so far as it relates to the department of Finance, by which I mean to include the establishments in the several offices of the Superintendent, Comptroller, Auditors, Register, Treasurer, and the Commissioners for settling the accounts in the several states, and the accounts of the Staff departments. They hope from your letter in answer to one written you by Dr. Williamson their chairman that you are turning your attention to this subject and that you will  be so kind as to inform them whether any of the offices or officers in that department may be dispensed with under present circumstances so as to lessen it’s expenses without endangering more substantial loss, a true and laudable œconomy being their object. I take the liberty of mentioning this subject to you only because the Grand Committee under whose instructions I write, will of course be delayed in their estimates till the other committee shall have made a full report on the civil list.
        With you I know it is unnecessary to urge as early an answer as is practicable and have therefore only to add assurances of the sincere respect & esteem with which I have the honor to be &c.
      